DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA et al. (OGAWA) (US 2018/0005914 A1) in view of Mariner et al. (Mariner) (US 2008/0066676 A1 now US 7,901,509 B2).
In regards to claim 1, OGAWA (Figs. 1-9 and associated text) discloses a semiconductor apparatus comprising: a metal base plate (items 4, 3 plus 4, 3a plus 3b, or 3a plus 3b plus 4); an upper surface ceramic substrate (item 5) provided on an upper surface of the metal base plate (items 4, 3 plus 4 or 3a plus 3b plus 4); a semiconductor device (item 7, paragraph 48) provided on the upper surface ceramic substrate (item 5); and a substrate (items 11d plus 6 plus 11c, top and bottom 11e plus 15 or both 11d plus 6 plus 11c and top and bottom 11e plus 15) that is provided on the metal base plate (items 4, 3 plus 4, 3a plus 4, 3a plus 3b, or 3a plus 3b plus 4) and includes an sandwiched ceramic substrate (items 6, 15), an upper surface metal pattern (items 11c, 11e, 3a,  paragraphs 97, 122-124) provided on an upper surface of the sandwiched ceramic substrate (items 6, 15), and a lower surface metal pattern (items 11d, 11e, 3b or 11e plus 3b plus 11d,  paragraphs 97, 122-124) provided on a lower surface of the sandwiched ceramic substrate (items 6, 15), wherein a thermal conductivity of the upper surface metal pattern (items 11c, 11e, 3a, paragraphs 97, 122-124) and a thermal conductivity of the lower surface metal pattern (items 11d, 11e, 3b, paragraphs 97, 122-124) are larger than a thermal conductivity of the metal base plate (items 4, 3 plus 4, 3a plus 3b, or 3a plus 3b plus 4, paragraph 29).  Examiner notes that items 11a-11e can be made of various materials (paragraphs 97, 122-124) and items 3, 3a, 3b, and 4 can be made of copper or aluminum (paragraph 29).  In the instance 11-11e are copper and items 3, 3a, 3b, and 4, the limitation in regards to thermal conductivity is met.  
It would have been obvious to modify the invention to include a material for the upper and lower surface metal patterns with a larger thermal conductivity than the metal base plate for the purpose of heat dissipation, since it has been held to be within the general skill of a worker in 
Ogawa does not specifically disclose and a substrate that is provided in the metal base plate and includes an embedded ceramic substrate, an upper surface metal pattern provided on an upper surface of the embedded ceramic substrate, and a lower surface metal pattern provided on a lower surface of the embedded ceramic substrate.  
Mariner (Figs. 3A-3C, 5C, 5E, 7A-7E and associated text and items) discloses a substrate (items 600 plus 10 plus 41, 600 plus 10 plus 401, 600 plus 10) that is provided in the metal base plate (items 1000, 300, paragraphs 42, 61) and includes an embedded ceramic substrate (item 10, paragraphs 52, 54), an upper surface metal pattern (item 600, paragraph 53) provided on an upper surface of the embedded ceramic substrate (item 10), and a lower surface metal pattern (items 600 or 600 plus 41, 600 plus 401, paragraph 48) provided on a lower surface of the embedded ceramic substrate (item 10).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ogawa with the teachings of Mariner for the purpose of controlling/regulate heat, heat resistance,  (Abstract, paragraphs 44, 49).
In regards to claim 2, OGAWA does not specifically wherein an end portion of the embedded ceramic substrate is covered by the metal base plate.
Mariner (Figs. 3A-3C, 5C, 5E, 7A-7E and associated text and items) discloses wherein an end portion of the embedded ceramic substrate (end portions of item 10) is covered by the metal base plate (items 1000, 300, paragraphs 42, 61).
(Abstract, paragraphs 44, 49).
In regards to claim 3, OGAWA (Figs. 1-9 and associated text) discloses wherein a lower surface of the lower surface metal pattern (items 11d) is exposed to an outside.  Examiner notes the recitation does not require the entire lower surface to be exposed to an outside.
In regards to claim 4, OGAWA (Figs. 1-9 and associated text) discloses wherein the substrate (items 11d plus 6 plus 11c, top and bottom 11e plus 15,  or both 11d plus 6 plus 11c and top and bottom 11e plus 15) is on the metal base plate (items 4, 3 plus 4, 3a plus 3b, or 3a plus 3b plus 4), and a lower surface of the metal base plate (items 4, 3 plus 4, 3a plus 3b, or 3a plus 3b plus 4) is exposed to an outside, but does not specifically disclose the substrate is embedded in the metal base plate.
Mariner (Figs. 3A-3C, 5C, 5E, 7A-7E and associated text and items) discloses a substrate (items 600 plus 10 plus 41, 600 plus 10 plus 401, 600 plus 10) is embedded in the metal base plate (items 1000, 300, paragraphs 42, 61).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ogawa with the teachings of Mariner for the purpose of controlling/regulate heat, heat resistance,  (Abstract, paragraphs 44, 49).
In regards to claim 6, OGAWA does not specifically disclose wherein the upper surface metal pattern and the lower surface metal pattern are different in thickness from each other. 
(Figs. 3A-3C, 5C, 5E, 7A-7E and associated text and items) discloses that thicknesses can vary (paragraph 72).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include upper and lower surface metal patterns of different thicknesses for the purpose of heat distribution, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
In regards to claim 7, OGAWA does not specifically disclose wherein the upper surface metal pattern is thicker than the lower surface metal pattern.
Mariner (Figs. 3A-3C, 5C, 5E, 7A-7E and associated text and items) discloses that thicknesses can vary (paragraph 72).
However, the applicant has not established the critical nature of upper surface metal pattern being thicker than the lower surface metal pattern (open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of heat dissipation.
In regards to claim 8, OGAWA (Figs. 1-9 and associated text) discloses wherein the semiconductor apparatus comprises a plurality of the substrates (items 11d plus 6 plus 11c, top and bottom 11e plus 15 or both 11d plus 6 plus 11c and top and bottom 11e plus 15). 
In regards to claim 10, OGAWA (Figs. 1-9 and associated text) discloses comprising a metal film (items 11a, 2 or 11 plus 2) provided on the upper surface ceramic substrate (item 5), wherein the semiconductor device (item 7) is fixed to the metal film (items 11a, 2 or 11 plus 2).  Ogawa as modified by Mariner does not specifically disclose an intersection angle between a vertical line passing through an outer edge of a lower surface of the metal film and a line connecting the outer edge of the lower surface of the metal film and an outer edge of an upper surface of the upper surface metal pattern is equal to 45.degree. or more. 
However, the applicant has not established the critical nature of an intersection angle between a vertical line passing through an outer edge of a lower surface of the metal film and a line connecting the outer edge of the lower surface of the metal film and an outer edge of an upper surface of the upper surface metal pattern being equal to 45.degree. or more.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose design choice and desired/optimum performance.
In regards to claim 17, OGAWA (Figs. 1-9 and associated text) discloses wherein the (embedded) ceramic substrate (items 6, 15) is formed of AIN or Si3N4 (paragraph 25).  Mariner also discloses the embedded substrate (item 10) is formed of AlN or Si3N4(paragraph 44).
In regards to claim 18, OGAWA does not specifically disclose wherein metal base plate physically contacts and surrounds the side surface of the substrate.
In regards to claim 18, Mariner (Figs. 3A-3C, 5C, 5E, 7A-7E and associated text and items) discloses wherein the metal base plate (items 1000, 300) physically contacts and surrounds side surfaces of the substrate (items 600 plus 10 plus 41, 600 plus 10 plus 401, 600 plus 10).
In regards to claim 19, OGAWA (Figs. 1-9 and associated text) as modified by Mariner (Figs. 3A-3C, 5C, 5E, 7A-7E and associated text and items) discloses wherein the metal base plate (items 1000, 300) physically contacts and surrounds side surfaces of the upper surface ceramic substrate, a portion of the metal base plate covers a portion of an upper surface of the upper surface ceramic substrate, and the metal base plate physically contacts and surrounds side surfaces of the substrate.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ogawa with the teachings of Mariner for the purpose of controlling/regulate heat, heat resistance,  (Abstract, paragraphs 44, 49).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is . 

Claims 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA et al. (OGAWA) (US 2018/0005914 A1) in view of Mariner et al. (Mariner) (US 2008/0066676 A1 now US 7,901,509 B2) as applied to the claims 1-4, 6-8, 10 and 17 above and further in view of NABA et al. (NABA) (US 2018/0190568 A1).
In regard to claim 5, OGAWA as modified by Mariner does not specifically disclose wherein a pin fin is provided on the lower surface of the metal base plate. 
NABA (Fig. 5 and associated text) discloses wherein a pin fin (item 14) is provided on the lower surface of the metal base plate (items 4, or 4 plus horizontal portion of 14). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of OGAWA with the teachings of NABA for the purpose of heat dissipation. 
In regard to claim 9, OGAWA (Figs. 1-9 and associated text) discloses the substrates (items 11d plus 6 plus 11c, top and bottom 11e plus 15 or both 11d plus 6 plus 11c and top and bottom 11e plus 15) are provided immediately under the semiconductor device (item 7).  Ogawa as modified by Mariner does not specifically disclose wherein the semiconductor apparatus comprises a plurality of the semiconductor devices.  
NABA (Fig. 6 and associated text) discloses wherein the semiconductor apparatus (Fig. 6) comprises a plurality of the semiconductor devices (item 11, paragraph 46).  

In regard to claim 11, OGAWA as modified by Mariner does not specifically disclose wherein the semiconductor apparatus comprises a plurality of the semiconductor devices, the upper surface metal pattern is formed in a form of a plurality of island-like patterns.
NABA (Fig. 6 and associated text) discloses wherein the semiconductor apparatus (Fig. 6) comprises a plurality of the semiconductor devices (item11, paragraph 46) and the upper surface metal pattern (item 3) is formed in a form of a plurality of island-like patterns. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of OGAWA as modified by Mariner with the teachings of NABA for the purpose of device density and heat dissipation. 
Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA et al. (OGAWA) (US 2018/0005914 A1) ) in view of Mariner et al. (Mariner) (US 2008/0066676 A1 now US 7,901,509 B2) as applied to the claims 1-4, 6-8, 10 and 17 above and further in view of Roth  (US 2018/0061666 A1).
In regards to claim 12, OGAWA as modified by Mariner does not specifically disclose wherein the substrate has a substrate through-hole immediately under the semiconductor device, and the substrate through-hole is filled with the metal base plate. 
(Fig. 3 and associated text) discloses wherein the substrate (items 3 or 10) has a substrate through-hole (item 11) immediately under the semiconductor device (item 15), and the substrate through-hole (item 11) is filled with the metal base plate (items 4, 8). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of OGAWA with the teachings of Roth for the purpose of heat dissipation. 
In regards to claim 13 OGAWA (Figs. 1-9 and associated text) discloses comprising a metal film (items 11a, 2 or 11 plus 2) provided on the upper surface ceramic substrate (item 5), wherein the semiconductor device (item 7) is fixed to the metal film (items 11a, 2 or 11 plus 2).
OGAWA as modified by Mariner and Roth does not specifically disclose an intersection angle between a vertical line passing through an outer edge of a lower surface of the metal film and a line connecting the outer edge of the lower surface of the metal film and an outer edge of an upper surface of the substrate through-hole is equal to 45.degree. or more. 
However, the applicant has not established the critical nature of an intersection angle between a vertical line passing through an outer edge of a lower surface of the metal film and a line connecting the outer edge of the lower surface of the metal film and an outer edge of an upper surface of the substrate through-hole being equal to 45.degree. or more.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. 
In regards to claim 14, Roth (Fig. 3 and associated text) discloses wherein a plurality of substrate through-holes (item 11) each having a width smaller than a width of the semiconductor device (items 15) are formed in the substrate (items 3 or 10), and the plurality of substrate through-holes (item 11) are filled with the metal base plate (items 4, 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of OGAWA as modified by Mariner with the teachings of Roth for the purpose of heat dissipation. 
In regards to claim 15, Roth (Fig. 3 and associated text) discloses wherein a plurality of ceramic substrate through-holes (item 11) are formed in the embedded ceramic substrate (item 3), and the plurality of ceramic substrate through-holes (item 11) are filled with a connection metal for connecting the upper surface metal pattern (item 8) and the lower surface metal pattern (item 4).
In regards to claim 16, Roth (Fig. 2d, 3 and associated text) discloses wherein the upper surface metal pattern (item 8), the lower surface metal pattern (item 4), and the connection metal (item 11) are formed of a same material.
It would have been obvious to modify the invention to include an upper surface metal pattern, a lower surface metal pattern and a connection metal of the same material for the purpose of manufacturing time, cost, electrical characteristics and thermal conductivity, since it 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        April 6, 2021